FEARNOW, Judge
(dissenting).
I also dissent. I believe the evidence is factually sufficient and supports a finding of guilty beyond a reasonable doubt.
As noted by Judge Edwards, the majority gives special significance to the fact that the rape was not formally reported by SN B until two months after the event. The perceived late complaint seems to cast a shadow in the eyes of the majority on all the other evidence presented and as a result they are not convinced that the evidence meets the required factual sufficiency standard.
I am not aware of any legally prescribed time requirement for a complaint of rape or *819for the prosecution of such a case other than the prescribed statute of limitations. A prosecution stemming from a delayed complaint may be potentially a weaker one because of the absence of physical or forensic evidence. Nevertheless, the evidence that is presented should be considered objectively without imposing a presumption of unreliability because it does not arise from an immediate report of unlawful conduct.
By their very nature, acquaintance rape cases will often have only two direct witnesses and their testimony will be conflicting. This presents obvious difficulties for the prosecution, defense and court. The state of the evidence in these cases will always be a determining factor in whether to proceed with prosecution at all. However, we should not infer, as I believe the majority opinion does, that oral testimony by the complainant, where the complaint was not “fresh”, is not capable of meeting the factual sufficiency standard. Such a standard will likely result in many “close” cases not even being sent forward for determination by a court-martial. All the evidence in these cases is entitled to full consideration and in many circumstances, as I believe it does here, can support a finding of guilty. The delay in reporting the alleged rape is a factor appropriate for evaluating the evidence but it should not be viewed as a threshold that must be overcome before other evidence is considered.